Request for Reconsideration Arguments:
The Applicant argues that Takada does not teach an inlet path that extends between the backside of the mounting surface of the mounting table and the coolant path in a spiral manner.

However, the examiner notes that 33 creates an inlet path with the beginning loop of 32, as shown in the annotated copy of Fig. 1B and Fig. 3 below, there is a spiral loop that is formed with 33 in combination with a portion of the first loop of 32 creates a partial spiral [0034].

    PNG
    media_image1.png
    333
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    516
    603
    media_image2.png
    Greyscale

Specifically, even though 33 is a sloped or angled inlet, the combination with the spiral portion of 32 create the beginning of a spiral, which would fulfill the limitations to the claim, as the inlet path extends in a “spiral manner”, as a complete spiral is not claimed nor the boundaries of said spiral manner are defined or disclosed.

Thus, the arguments presented by the Applicant are not considered persuasive and the rejection is maintained.



/KARLA A MOORE/Primary Examiner, Art Unit 1716